Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 and 11/17/2020 was filed prior to the first action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the poor and irregular form of the documents prevented machine capture of the information provided therein. Use of the USPTO provide web forms is encouraged. 

Specification
Claim 20 is objected to for being a duplicate of claim 7.  As this claim is presented out of order and is a duplicate, claim 20 will be interpreted as depending from claim 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 8 recites “receiving, .., building data about the building; storing, …, the building data …; receiving, …, the situational awareness data …; storing, …, the situational awareness data … with the building data; receiving, …, an identification of the building based on the machine-readable code; accessing, …, the situational awareness data and building data …; and transmitting, …, the situational awareness data and building data …”. Therefore, the claim as a whole is directed to “Building data collection and distribution”, which is an abstract idea because it is a method of organizing human activity, including commercial interactions (including marketing or sales activities or behaviors; or business relations); or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Building data collection and distribution” is considered to be is a method of organizing human activity or mental process because the collection of data and displaying or sharing of that data has been regularly held by the courts to be either a regular business activity (e.g. providing blueprints) and mental processes (e.g. analyzing and sharing information) that are within the abstract-idea category. 
The Federal Circuit has repeatedly held that similar claims involving organizing, collecting, analyzing, and processing data are directed to abstract concepts. See e.g, Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) ("[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."); In re TLI Communications LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding that claims involving "classifying and storing digital images in an organized manner" were directed to abstract concept); Bozeman Financial LLC v. Federal Reserve Bank of Atlanta, 955 F.3d 971, 978 (Fed. Cir. 2020) (patent claiming a method for "receiving data from two financial records, storing that data, comparing that data, and displaying the results" was directed to abstract concept); Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat. Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (patent claims relating to "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in memory" were directed to abstract concept). As the instant claims are directed to similar limitations in the field of “Building data collection and distribution”, the claims are directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 8 recites the following additional elements: one or more sensors, a client computer that runs a client application, a server computer, a database, and a communications network. The additional elements individually or in combination do not integrate the exception into a practical application. The recitations of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  "[T]he use of well-known computer components to collect, analyze, and present data . . . does not render these claims any less abstract." Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 979 (Fed. Cir. 2020). As the components recited in the claims are well-known computer components, the use of those components to perform their known function does not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 8 is directed to an abstract idea.
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, recite are merely being used to apply the abstract idea to a technological environment. See for example, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016). The court looked at the character of the claim as a whole, but found the claim directed to the abstract idea of collecting and analyzing data even though the type of data collected was limited to data from an electric power grid. The claim was not patent-eligible, because it also failed to include an inventive concept under step two of the test. Importantly, the court noted that the claims did not relate to a new source or type of information, or a new algorithm for analyzing the information, which implied that such an improvement might have met the requirement of step two. As the additional elements relate to the use of the shelf sensors and a QR code near a building. Accordingly, claim 8 is ineligible.
Claims 1 and 15 are parallel in nature to claim 8. Accordingly claims 1 and 15 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 2-7, 9-14, and 16-20 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2, 9, and 16 further limits the abstract idea of “Building data collection and distribution” by introducing the element of the one or more sensors include one or more of a temperature sensor, an air quality sensor, a smoke sensor, a humidity sensor, and a moisture sensor, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2, 9, and 16 are also non-statutory subject matter.
Dependent claims 3, 10, and 17 further limits the abstract idea of “Building data collection and distribution” by introducing the element of receiving user credentials from the first responder and authenticating the first responder to enable the access to the building data and the situational awareness data from the server computer, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3, 10, and 17 are also non-statutory subject matter.
Dependent claims 4 and 18 further limits the abstract idea of “Building data collection and distribution” by introducing the element of the communications network includes a secure wireless broadband link, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 18 are also non-statutory subject matter.
Dependent claims 5, 12, and 19 further limits the abstract idea of “Building data collection and distribution” by introducing the element of the machine-readable code includes a barcode, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5, 12, and 19 are also non-statutory subject matter.
Dependent claims 6 and 13 further limits the abstract idea of “Building data collection and distribution” by introducing the element of the barcode is a two- dimensional matrix barcode, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 13 are also non-statutory subject matter.
Dependent claims 7, 14, and 20 further limits the abstract idea of “Building data collection and distribution” by introducing the element of the building data includes a floorplan of the building, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7, 14, and 20 are also non-statutory subject matter.

This judicial exception is not integrated into a practical application. In particular, claims 2-7, 9-14, and 16-20 recite the following additional elements: the particular types of sensors, and a secure wireless broadband link. The additional elements individually or in combination do not integrate the exception into a practical application or amount to amount to significantly more than the judicial exception. The recitations of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Rather, they recite off the shelf computer components. Similarly, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, recite are merely being used to apply the abstract idea to a technological environment. Such recitations of additional elements are not sufficient to amount to significantly more than the judicial exception. Accordingly, claims 2-7, 9-14, and 16-20 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0119424A1 to Kane et al. 
With regards to claims 1, 8, and 15, Kane et al. teaches 
receiving, by a server computer, building data about the building (paragraph [0019], “In one embodiment the system administration is server based with the system comprising a series of smart phones and computers each linked to a set of services software running on a server and a database stored within the server.”; paragraph [0117], “I. Providing an electronic floor plan, blueprint or similar school building diagram on a mobile client screen which enables the user 18 to place an icon on the diagram on the mobile client device 12 to notate current location. The diagram is provided to responding personnel via the network to facilitate locating the user.”; paragraph [0118], “II. Providing a list view of all rooms within a school and enable the user 18 to select a location from the list.”); 
storing, by the server computer, the building data in a database (paragraph [0019], “In one embodiment the system administration is server based with the system comprising a series of smart phones and computers each linked to a set of services software running on a server and a database stored within the server.”); 
receiving, by the server computer, the situational awareness data from the one or more sensors (paragraph [0017], “Generally, systems according to the invention may make use of embedded phone sensors (e.g., for temperature, altitude, and audio) and data from external sources (e.g., emergency weather reports) to automatically initiate an alert, or augment a manual alert, sent to members of one or more responding groups about life threatening incidents occurring in the presence of one or more persons. Use of acoustic and vibration sensors to detect an occurrence of gunfire is exemplary.”); 
storing, by the server computer, the situational awareness data in the database with the building data (paragraph [0018], “All data and information is transferred and stored in secure databases for preservation of evidence.”); 
receiving, by the server computer from the client computer, an identification of the building based on the machine-readable code (paragraph [0119], “III. Providing QR codes as an alternative to acquiring precision location information of school personnel on a real time basis. The codes can be utilized to store precise latitude and longitude information as well as other useful location information, e.g., room number, room name and floor number. Common QR code readers are available as open source software modules and can easily be embedded in the SWARM Alarm application 13.”); 
accessing, by the server computer, the situational awareness data and building data from the database (paragraph [0060], “The database 24 stores all of the pertinent system and user data that the various applications would use from time to time in operation of the system. Information in the database 24 is accessible to the clients through the server 14 utilizing the SWARM Services software 20 in order to access and share information between and amongst users 18.”); and 
transmitting, by the server computer, the situational awareness data and building data to the client computer via a communications network (paragraph [0066], “The SWARM web based applications are accessible with many common internet browsers on a wide variety of devices, including notebook computers and even via tablet computers having data connectivity to the internet, e.g., through a cellular link. The overall system topology is a client-server distributed networking architecture utilizing cloud based computing methodologies.”; paragraph [0067], “Generally, by providing the combination of an IP-based network and a cellular system, persons logged into the SWARM system 10 have access via smart phones, and various other mobile devices, such as tablets, and wired devices. Other wireless systems such as WiFi networks can also provide connectivity.”).
a server computer that receives and stores, in a memory, building data about the building (paragraph [0019], “In one embodiment the system administration is server based with the system comprising a series of smart phones and computers each linked to a set of services software running on a server and a database stored within the server.”; paragraph [0117], “I. Providing an electronic floor plan, blueprint or similar school building diagram on a mobile client screen which enables the user 18 to place an icon on the diagram on the mobile client device 12 to notate current location. The diagram is provided to responding personnel via the network to facilitate locating the user.”; paragraph [0118], “II. Providing a list view of all rooms within a school and enable the user 18 to select a location from the list.”); 
one or more sensors associated with the building to sense one or more conditions of the building to generate situational awareness data, the one or more sensors each being configured to transmit the situational awareness data to the server computer for storage with the building data (paragraph [0017], “Generally, systems according to the invention may make use of embedded phone sensors (e.g., for temperature, altitude, and audio) and data from external sources (e.g., emergency weather reports) to automatically initiate an alert, or augment a manual alert, sent to members of one or more responding groups about life threatening incidents occurring in the presence of one or more persons. Use of acoustic and vibration sensors to detect an occurrence of gunfire is exemplary.”); 
at least one building identification affixed to or positioned proximate the building, the building identification including a machine-readable code that identifies the building (paragraph [0119], “III. Providing QR codes as an alternative to acquiring precision location information of school personnel on a real time basis. The codes can be utilized to store precise latitude and longitude information as well as other useful location information, e.g., room number, room name and floor number. Common QR code readers are available as open source software modules and can easily be embedded in the SWARM Alarm application 13. … QR codes with this embedded location information can be placed in all rooms and key locations within any facility using the SWARM system 10. Since emergency exit information is required in all public buildings, the QR codes could be conveniently placed close to this exit information for easy location. As another physical placement option, a very large QR code could be placed in an easily viewed spot that could be quickly scanned by the user 18 with the SWARM Alarm application 13 from any location in the room. Creation of QR codes is extremely inexpensive and the codes are easy to scale to add more locations or update as necessary.”); and 
a client application executable by a client computer that is configured to read the machine-readable code, the client application receiving the machine-readable code and being configured to access, based on the machine-readable code and via a communications network, the building data and the situational awareness data from the server computer (paragraph [0116], “Using an embedded GPS sensor in the mobile client device 12 to provide user location to the SWARM system 10 is preferred, given that the smartphone may continuously obtain location information from the GPS sensor. Hence, live automated real-time locations can be displayed and used for tracking and providing location history. However when a GPS signal is not available, e.g., in a multi-floor structure with particular building materials and features such as a metal roof, the SWARM system 10 must use other methods to provide location information. This can be quite common in the school building environment. Additional embodiments to create a position for school personnel after an alarm has been created include the following:”; paragraph [0117], “I. Providing an electronic floor plan, blueprint or similar school building diagram on a mobile client screen which enables the user 18 to place an icon on the diagram on the mobile client device 12 to notate current location. The diagram is provided to responding personnel via the network to facilitate locating the user.”).

With regards to claims 2, 9, and 16, Kane et al. teaches the one or more sensors include one or more of a temperature sensor, an air quality sensor, a smoke sensor, a humidity sensor, and a moisture sensor (paragraph [0012], “Embodiments of the system make use of sensors to rapidly detect and alert members of the organization about temporal conditions or occurrence of life threatening incidents.”; paragraph [0015], “The information includes precise details of an event (e.g., location, visual/audio reports, sensor information such as temperature) and information as to which persons are in peril.”).

With regards to claims 3, 10, and 17, Kane et al. teaches receive user credentials from the first responder (paragraph [0111], “A user 18 must have first authenticated user credentials before initiating an alarm in the SWARM system 10. After issuing a SWARM ALERT 32 to initiate the ALARM 17, the user may then provide additional situational awareness information to First Responders.”), and 
to authenticate the first responder to enable the access to the building data and the situational awareness data from the server computer (paragraph [0071], “In order to improve security using this particular mobile device sharing technique, an option can be provided to authenticate the user upon first use of the mobile device.”; paragraph [0105], “Different fields can facilitate different features and usage scenarios within the system. For example, the authorization level in field 16, assigned to each user, determines the level of system access each user has to each of the applications. In a university, an external IT administrator might only have access to the SWARM Administration application 26; school faculty and students might only have access to the SWARM Alarm application 13; and facilities management and medical personnel might have access to both the SWARM Mobile application 15 and the SWARM Alarm application 15.”).

With regards to claims 4 and 18, Kane et al. teaches the communications network includes a secure wireless broadband link (paragraph [0167], “Advantageously, the SWARM system can utilize smart phones on existing commercial cellular networks and deploy the mobile applications 13, 15 on those devices. The system deploys web applications into existing IT infrastructure and operates with most advanced web browsers on desktops, MDTs and laptop or tablet computers. Communication can be encrypted, e.g., using advanced TLP/SSL. A secure remote cloud based server can perform all complex SWARM system computing tasks and house the database. A firewall appliance can be networked in front of the server 14 for added security.”).

With regards to claims 5, 12, and 19, Kane et al. teaches the machine-readable code includes a barcode (paragraph [0119], “QR codes with this embedded location information can be placed in all rooms and key locations within any facility using the SWARM system 10. Since emergency exit information is required in all public buildings, the QR codes could be conveniently placed close to this exit information for easy location. As another physical placement option, a very large QR code could be placed in an easily viewed spot that could be quickly scanned by the user 18 with the SWARM Alarm application 13 from any location in the room. Creation of QR codes is extremely inexpensive and the codes are easy to scale to add more locations or update as necessary.”).

With regards to claims 6 and 13, Kane et al. teaches the barcode is a two- dimensional matrix barcode (paragraph [0119], “QR codes with this embedded location information can be placed in all rooms and key locations within any facility using the SWARM system 10. Since emergency exit information is required in all public buildings, the QR codes could be conveniently placed close to this exit information for easy location. As another physical placement option, a very large QR code could be placed in an easily viewed spot that could be quickly scanned by the user 18 with the SWARM Alarm application 13 from any location in the room. Creation of QR codes is extremely inexpensive and the codes are easy to scale to add more locations or update as necessary.”).
With regards to claims 7, 14, and 20, Kane et al. teaches the building data includes a floorplan of the building (paragraph [0117], “I. Providing an electronic floor plan, blueprint or similar school building diagram on a mobile client screen which enables the user 18 to place an icon on the diagram on the mobile client device 12 to notate current location. The diagram is provided to responding personnel via the network to facilitate locating the user.”). 
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0268127 to Casilli et al. discusses a building automation system that used machine readable codes for connections to data systems.
U.S. Patent Application Publication No. 2015/0365246 to Kane discusses a system for providing situational awareness, coordination of information among personnel, acquiring and preserving integrity of information and improving the safety and efficiency of an organization during an emergency to which public or private personnel respond.
U.S. Patent Application Publication No. 2019/0174208 to Speicher et al. discusses a wearable on-body first responder system includes at least one sensor configured to identify sensor information, a controller configured to provide a first responder mobile support architecture and that is configured to interface with the at least one sensor.
U.S. Patent Application Publication No. 20170311131 to South et al. discusses a sytem for determining on which floor of the multi-floor structure the user device is located based on the beacon identifier and stored information indicating the location of the beacon and displaying a graphical map of the multi-floor structure and information indicating the specific floor on which the user device is located.
U.S. Patent Application Publication No. 20160210790 to Rasane et al. discusses a system to provide relationships between Building Information Modeling (BIM) data (which includes building schematics defined in terms of standardized three dimensional models) and Building Management System (BMS) data (which includes data indicative of the operation of building components such as HVAC components and the like). 
“Delivering Building Intelligence to First Responders” by Holmberg et al. discusses many challenges related to network interconnections, security architecture, information sharing protocols, and the collection, classification, transport, and presentation of building systems data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629